Citation Nr: 0427587	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  99-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for major depression. 


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1969.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision, 
in which the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Fargo, North Dakota, denied 
the veteran entitlement to service connection for post-
traumatic stress disorder (PTSD), major depressive disorder 
and panic disorder without agoraphobia.  

In June 1999, the veteran testified in support of this claim 
at a hearing held at the RO before a Hearing Officer.  During 
the hearing, the veteran indicated that he wished to withdraw 
his appeal with regard to that portion of his claim involving 
PTSD.  He also indicated that the claim on appeal should be 
recharacterized as entitlement to service connection for 
major depression, including secondary to service-connected 
hyperthyroidism.  

In October 2000, the Board affirmed the RO's April 1999 
rating decision.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and in July 2001, based on an Appellee's 
Motion for Remand and for Stay of Further Proceedings 
(motion), the Court vacated the Board's October 2000 decision 
and remanded the matter for readjudication in accordance with 
the motion. 

In November 2002, the Board again affirmed the RO's April 
1999 rating decision.  Thereafter, the veteran appealed the 
Board's decision to the Court, and in July 2003, based on a 
Joint Motion for Remand (joint motion), the Court vacated the 
Board's November 2002 decision and remanded the matter for 
readjudication in accordance with the joint motion.  

In March 2004, the Board remanded the claim to the RO for 
additional development.  In a written statement received 
thereafter, in July 2004, the veteran's representative, in 
part, requested a 100 percent evaluation for the veteran's 
major depression and a total disability evaluation based on 
individual unemployability.  This matter is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim. 

2.  The veteran's major depression is related to his period 
of active service. 


CONCLUSION OF LAW

Major depression was incurred in service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issue now being decided.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
strictly complied with the notification and assistance 
provisions of the VCAA.  Regardless, given that this decision 
results in a full grant of the benefit being sought on 
appeal, the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  Id. at 120-21.  The Court clarified that VA's 
regulations implementing amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  Id. at 120, 122-124. 

In this case, the RO initially denied the veteran's claim in 
a rating decision dated April 1999.  Thereafter, in letters 
dated October 2002 and March 2004, VA, via the Board and the 
RO, notified the veteran of the evidence needed to 
substantiate his claim, the change in the law, and VA's newly 
expanded duties to notify and assist.  The RO indicated that 
it was developing the veteran's claim pursuant to the latter 
duty and would assist the veteran in obtaining and developing 
all outstanding evidence provided he identified the source or 
sources of that evidence, including the name and addresses of 
all treatment providers and the dates of treatment.  The RO 
indicated that it was required by law to make reasonable 
efforts to assist the veteran, including by obtaining medical 
records, employment records, or records from other Federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
evidence.  The RO identified the records it had already 
obtained in support of the veteran's claim and indicated that 
the veteran could accept VA's assistance in obtaining all 
other pertinent, outstanding evidence or submit such evidence 
on his own initiative.  

The content of these notices considered in conjunction with 
the content of other documents sent to the veteran while his 
appeal was pending reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.  As indicated, the VCAA notices informed the veteran that 
VA would assist the veteran in obtaining all pertinent, 
outstanding evidence, but that in the meantime, the veteran 
should identify such evidence or obtain and submit it to the 
RO in support of his claim.  In addition, in a rating 
decision dated April 1999, a statement of the case issued in 
May 1999, supplemental statements of the case issued in 
January 2000 and July 2004, and decisions and a remand issued 
in October 2000, November 2002, and March 2004, VA, via the 
RO and the Board, notified the veteran of the reasons for 
which his claim had been denied, the evidence it had 
requested in support of that claim, the evidence it had 
considered in denying the claim, and the evidence still 
needed to substantiate the claim.  As well, VA, via the Board 
and the RO, provided the veteran the regulations pertinent to 
his claim, including those governing VA's duties to notify 
and assist.

As previously indicated, the RO rendered its initial AOJ 
decision before providing the veteran VCAA notice.  However, 
the Board finds that any defect with respect to the timing of 
such notice was harmless error for the reasons specified 
below.  

First, as previously indicated, in the aggregate VA met the 
content notification requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although the VCAA was 
already in effect at the time of the initial decision in this 
case, the only way that VA could now provide notice prior to 
initial adjudication would be to vacate all prior 
adjudications and to nullify the notice of disagreement and 
substantive appeal that were filed by the veteran to perfect 
the appeal to the Board.  This would be an unsuitable result, 
forcing the veteran to begin the appellate process anew.  
Moreover, in reviewing determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's prior 
decision.  As such, the veteran is in no way prejudiced by 
having been provided notice after the initial RO decision.  
Rather, he was afforded the appropriate opportunity to submit 
or identify additional evidence or information prior to the 
Board's consideration of his appeal.

With regard to notice, all the VCAA requires is that the duty 
to notify be satisfied and that a claimant be given the 
opportunity to submit information and evidence in support of 
his claim.  Once this has been accomplished, there are no 
longer any due process concerns.  Bernard, 4 Vet. App. at 
384; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because the content requirements of a VCAA notice have 
essentially been satisfied in regard to the claim on appeal, 
any error in not providing a single notice to the veteran 
covering all content requirements, or any error in timing, is 
harmless error.

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including VA and private treatment records.  The RO also 
conducted further medical inquiry in an effort to 
substantiate the veteran's claim.  Specifically, it afforded 
the veteran VA examinations, during which examiners addressed 
the etiology of the veteran's psychiatric symptomatology.  
Since then, in a written statement received in July 2004, the 
veteran's representative has indicated that the veteran has 
no additional evidence to submit or argument to present.   

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he could submit to substantiate his 
claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claim

In written statements submitted while this appeal was pending 
and during a hearing held at the RO before a Hearing Officer 
in June 1999, the veteran indicated that he was seeking 
service connection for a psychiatric disorder on either a 
direct or secondary basis.  He asserted that he developed 
depression either secondary to his service in 1969, or to his 
service-connected hyperthyroidism.  More specifically, he 
asserted that during service, beginning in March 1969, he was 
hospitalized at Balboa Naval Hospital in San Diego for 
hepatitis, splenomegaly and hyperthyroidism.  After three 
months, he began to recuperate and one of the physicians at 
the hospital asked him to help in the office with filing and 
other duties.  While helping, the veteran allegedly witnessed 
soldiers returning from Vietnam, who had had their 
extremities blown off.  He also witnessed the deaths of some 
of these soldiers, including an 18 or 19-year-old boy who 
died from spinal meningitis and others who died while 
physicians were providing care of wounds sustained in 
Vietnam.  The veteran indicated that, during this time 
period, due to the things he witnessed, he felt anxious, 
fearful, depressed and sad and cried often.  

In support of his claim, the veteran submitted statements 
from lifelong friends and his brother confirming that the 
veteran's service had an adverse affect on his mental state.  
These individuals indicated that once the veteran returned 
home after being discharged, he was withdrawn, distant, moody 
and sad.  The veteran also submitted copies of letters sent 
to the veteran in 1969.  These letters referred to the 
veteran feeling depressed while in the service. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when aggravation of a 
nonservice-connected disorder is found to be proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (holding that, pursuant to 38 U.S.C.A. § 1110 and 
§ 3.310(a), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and psychoses became manifest to a degree of 10 percent 
within one year from the date of discharge and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran had active service from February 
1969 to December 1969.  According to his service medical 
records, during that time frame, he did not express 
complaints associated with his mental health and no examiner 
diagnosed a psychiatric disorder.  As alleged, however, the 
veteran was hospitalized for an extended period of time for 
the disabilities noted above, and in October 1969, a Physical 
Evaluation Board determined that the veteran was unfit for 
duty by reason of hyperthyroidism and hepatitis.  

Following discharge, in a rating decision dated May 1970, the 
RO granted the veteran service connection for 
hyperthyroidism.  Thereafter, the veteran continued to 
express complaints associated with that disease.  

According to the veteran, he first sought post-service 
treatment for mental complaints in the late 1980s.  According 
to the medical evidence of record, however, medical 
professionals first rendered such treatment in the early 
1990s.  More specifically, in March 1990, the veteran 
underwent evaluations by a nurse and a physician from the 
North Dakota Department of Human Services.  During these 
evaluations, the veteran reported that he had been depressed 
intermittently for at least 20 years.  The examiners 
diagnosed dysthymia and recurrent major depression.  Since 
this time, the veteran has continued to receive treatment, 
both inpatient and outpatient, for psychiatric complaints, 
including at St. Alexius Medical Center and Mid Dakota 
Clinic, and medical professionals have diagnosed multiple 
psychiatric disorders, including major depression.  

Four medical professionals have addressed the etiology of 
this disease: two VA examiners, including a resident 
physician and a staff psychiatrist, a private clinical 
psychologist, and a private clinical neuropsychologist.

During a VA examination conducted in December 1998 by a 
resident physician, the veteran initially reported that he 
had had depression since he got out of the service.  
Subsequently, he reported that he had intermittently 
experienced a depressed mood for 30 years.  The examiner 
noted the veteran's pre-service history of no depression, in-
service history of being hospitalized, and post-service 
history of being followed for depression since 1990.  He 
indicated that the veteran's depression appeared "to have 
started prior to being discharged from the Navy."  He also 
indicated that the first signs of the depression were "right 
after getting out of the military."  He explained that there 
was no evidence in the chart indicating that the veteran was 
treated for depression in the Navy, but that this was fairly 
common given that veterans "often did not want to be placed 
on the 'psych ward' when they were trying to get out of the 
service."

During a VA examination conducted in September 1999 by a 
staff psychiatrist, the veteran reported that, while he was 
hospitalized in service, he helped physicians feed and care 
for wounded soldiers.  The examiner noted the veteran's in-
service history of being hospitalized for nine months, during 
which he saw many, including dismembered, soldiers who were 
in pain, and a family history that included a mother who may 
have had depression and a son who had been diagnosed with 
depression.  The examiner diagnosed, in part, major 
depressive disorder and indicated that that disorder had no 
relationship to the veteran's period of active service and 
was not etiologically related to the veteran's service-
connected hyperthyroidism.

During a private psychological evaluation conducted by 
Timothy T. Eaton, Ph.D., a clinical psychologist, in August 
2002, the veteran reported that he had started experiencing 
flashbacks within a few years of his service, and thereafter, 
developed depression.  Dr. Eaton noted the veteran's pre-
service history of no emotional or personality disorders and 
in-service history of working as an orderly with severely 
wounded combat veterans, conducted various tests, and 
diagnosed three psychiatric disorders, including major 
depression and PTSD.  He concluded that, given the veteran's 
pre-service and in-service histories, one must conclude that 
the experiences played an instrumental role in the 
development of the veteran's emotional and interpersonal 
pathology.  Dr. Eaton explained that some of the veterans 
with the highest rate of PTSD were not always those with 
direct combat experience, but rather those working with the 
dead and wounded.  

During a private psychological evaluation conducted by David 
A. Brooks, Ph.D., a clinical neuropsychologist, in June 2004, 
the veteran reported that, during service while hospitalized, 
he assisted with the care of injured and diseased soldiers.  
He indicated that, at that time, he saw men who had lost 
limbs, were in much pain, and were dying.  He also indicated 
that this experience caused him to develop depression.  Dr. 
Brooks took six hours to review the veteran's claims file and 
evaluate the veteran.  In his report, he noted the veteran's 
pre-service history of no depression, in-service history of 
being traumatized in the hospital, letters sent to the 
veteran in 1969, letters submitted in support of the 
veteran's claim, and post-service medical records.  Dr. 
Brooks indicated that the veteran presented with symptoms of 
severe depression and continued to be traumatized by things 
to which he was exposed in service.  He diagnosed, in part, 
major depression and concluded that there was no question in 
his mind that the veteran's symptoms first manifested during 
service.  He explained that the veteran had no predisposition 
for depression and was not treated for mental illness prior 
to service and became a different man after service.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  In this case, the 
Board attaches equal credibility to each of the opinions, but 
the greatest weight to the most recent opinion provided by 
Dr. Brooks.  

The December 1998 opinion is contradictory, initially 
indicating that the veteran's depression started prior to 
discharge, but subsequently indicating that the first signs 
thereof manifested after discharge.  Moreover, this opinion 
is offered by the only medical professional who has not been 
trained in psychology or psychiatry.  

The September 1999 opinion clearly rules out a relationship 
between the veteran's major depression and service.  However, 
it is not supported by rationale.  

The August 2002 opinion of Dr. Eaton is based on an 
inaccurate in-service history of the veteran having worked as 
an orderly, a fact that the remainder of the record does not 
substantiate.  Moreover, in finding that the veteran's in-
service experiences contributed to his emotional and 
interpersonal pathology, Dr. Eaton referred only to the 
veteran's PTSD and did not mention his major depression.   

Dr. Brooks, however, conducted a thorough review of the 
record and evaluation of the veteran before providing his 
opinion in June 2004.  He then supported his opinion with 
specific references to the record and well-reasoned 
rationale.

Relying primarily on Dr. Brooks' opinion, but also 
considering the other medical opinions of record, the Board 
finds that there is at least a reasonable doubt that the 
veteran's major depression is related to his period of active 
service.  Based on this finding, the Board resolves all doubt 
in the veteran's favor and concludes that major depression 
was incurred in service.  As the evidence supports the 
veteran's claim of entitlement to service connection for this 
disability, the claim is granted.  


ORDER

Service connection for major depression is granted. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



